DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This communication is a non-final Office action in response to application filed on 3/31/2020. Claims 2-21 are pending and are considered below.

Information Disclosure Statement
The information disclosure statement filed 1/5/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “audience measurement system to obtain”, and “central facility to: obtain…determine…generate…determine…determine…predict…transmit… ” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “central facility to:…” provides structural support in the specification paragraph 0030, and the limitation will be interpreted accordingly. On the other hand, the limitation “audience measurement system…” does not have any structural support in the specification and will be interpreted under broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 16, Claim limitation “audience measurement system to obtain…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 17-21 are also rejected by virtue of their dependency from claim 16 without remedying the deficiency identified above.

Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, Claim limitation “audience measurement system to obtain…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 17-21 are also rejected by virtue of their dependency from claim 16 without remedying the deficiency identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim(s) 2-21 is/are determined to be directed to an abstract idea. 
The claim(s) 2-21 is/are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without a practical application, and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility analysis per the most recent subject matter eligibility Guidance (2019 PEG), Claims 9-21 are directed to an 
Regarding Step 2A-Prong 1 of the subject matter eligibility analysis per the most recent subject matter eligibility Guidance (2019 PEG), Claims 2, 9, and 16 are specifically directed to the abstract idea of determining/predicting ratings for episodes of a media content and adjusting episodes in response to adjusting advertising based on future ratings, by query for /obtain different types of interaction data, the interaction data including exposure data and engagement data associated with access to a first episode of first media during a first time period and access to a second episode of second media during a second time period; determine normalized interaction data scores based on a normalization of ones of the different types of the interaction data; generate a first equity score and a second equity score based on the normalized interaction data scores, the first equity score corresponding to the first episode of the first media in the first time period, the second equity score corresponding to the second episode of the first media in the second time period; determine first ratings for television broadcasts of the first episode of the first media during the first time period; determine second ratings for television broadcasts of the second episode of the first media during the second time period; predict a future rating with an engagement model, the engagement model to define a relationship between (i) the first equity score and the second equity score and (ii) the first ratings and the second ratings, the future rating associated with at least one of online streaming or a television broadcast of a third episode of the first media during a third time period; and transmit/provide an identification of the future rating, the identification of the future rating to cause an adjustment (Broadest reasonable interpretation includes scheduling adjustment) of at least one of the online streaming or the television broadcast of the third episode in response to an adjustment of advertising for the at least one of the online streaming or the television broadcast of the third episode, the adjustment of the advertising based on the future rating; 
Regarding Step 2A-Prong 2, while the claims 2-21 recite additional limitations which are hardware or software elements, such as a non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least {perform the functions of the invention}, an audience measurement system via a computer-implemented network, an apparatus comprising: memory; and at least one processor to execute instructions to at least {perform the functions of the invention}, a system comprising: an audience measurement system and a central facility {to perform the functions of the invention}, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to " practical application " than the abstract idea because they neither (1) recite any improvements to 
Regarding Step 2B, while the claims 2-21 recite additional limitations which are hardware or software elements, such as a non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least {perform the functions of the invention}, an audience measurement system via a computer-implemented network, an apparatus comprising: memory; and at least one processor to execute instructions to at least {perform the functions of the invention}, a system comprising: an audience measurement system and a central facility {to perform the functions of the invention}, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea, since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Alternatively, as per claims 2-21, one may consider the obtaining, querying, and transmitting {data/information via a computer technology} steps in these claims as additional elements; in that case obtaining/receiving/transmitting/communicating data over a network between devices and storing and retrieving data in a memory are insignificant extra-solution activities and/or 
Therefore, since there are no limitations in the claims 2-21 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record on the PTO- 892 and not relied upon is considered pertinent to applicant's disclosure. The closest prior art to the invention of the application are Paparo (US 20120323675 A1), Bovenschulte et al (US 20070136753 A1), Doe (US 20120254911 A1), Simmons et al (US 20110040612 A1). None of these prior art teaches alone or in combination the invention as recited by claims 2, 9, and 16; wherein the novelty is not in a single limitation but rather in combination of all limitations of each of these claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEHMET YESILDAG/Primary Examiner, Art Unit 3624